Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Moses Wilkerson appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Wilkerson, No. 5:96-cr-00167-H-1 (E.D.N.C. Oct. 7, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.